Citation Nr: 0834263	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral knee pain.




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from July 1998 
to July 2004.

This appeal to the Board of Veterans Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the veteran's claims for service connection for 
bilateral knee pain and for a low back (lumbar) strain.  He 
initiated an appeal of both claims by filing a timely notice 
of disagreement (NOD) in July 2005, but the RO subsequently 
granted service connection for the lumbar strain in August 
2007, during the pendency of the appeal, and assigned an 
initial 10 percent rating retroactively effective from July 
10, 2004, the date of receipt of his claim.  He has not since 
appealed either the initial rating or effective date assigned 
for this low back disability.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  So the only 
remaining claim at issue concerns his bilateral knee pain, 
since he received a statement of the case (SOC) concerning 
this claim in August 2007 and responded by filing a timely 
substantive appeal (VA Form 9) in September r2007.  See 38 
C.F.R. § 20.200 (2007).

FINDING OF FACT

The veteran does not have a current diagnosis of a right or 
left knee disability to account for his subjective complaints 
of pain.


CONCLUSION OF LAW

A right or left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Although the RO does not appear to have sent a letter 
satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) 
to the veteran before adjudicating his claim in October 2004, 
the veteran did sign a waiver in April 2004 stating that 
there was no additional evidence, VA treatment records or 
private medical records which needed to be obtained.  The 
waiver form also included a statement that the VA has a duty 
to assist the veteran in developing his claim. The RO did not 
comply with Dingess either, as he was not apprised of the 
downstream disability rating and effective date elements of 
his claim. However, the omission of the Dingess notice 
is nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.  See also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Since the Board will conclude below that the 
preponderance of the evidence is against his underlying claim 
for service connection, the downstream disability rating and 
effective date elements of his claim are moot.

VA fulfilled its duty to assist the veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all of the 
veteran's service medical records.  The veteran indicated 
that there were no other medical records  related to his 
claim.

The Board also sees the veteran was afforded a VA medical 
evaluation in May 2004 to determine whether he has a current 
right or left knee disability related to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist him in developing his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

II.  Merits of the Claim

The veteran claims he has experienced bilateral (i.e., right 
and left) knee pain consistently since 1998 and that he was 
treated throughout his military service for this condition.  
For the reasons and bases set forth below, however, the Board 
finds that the preponderance of the evidence is against his 
claim, so it must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Right knee
The veteran's SMRs show he first complained of right knee 
pain after twisting this knee during a run in August 1998.  
There are no further indications of right knee problems 
until, following a June 2000 bone scan, he was diagnosed with 
bilateral retropatellar pain syndrome (RPPS) and tendonitis.  
Records from June 2000 through May 2001 describe bilateral 
knee pain with the left knee being worse than the right.

Left knee
The veteran began complaining of left knee pain in December 
1998.  This pain was described as traumatic and diagnosed as 
a left posterior popliteal tendon strain.  He continued to 
complain of left knee pain and swelling after runs throughout 
1999 and 2000.  He was referred several times to physical 
therapy, prescribed nonsteroidal anti-inflammatory drugs 
(NSAIDs) and instructed to ice and stretch his knee.  He was 
also seen by the orthopedic clinic in January 2000, with an 
initial diagnosis of chondromalacia of the patella but, 
following a bone scan in June 2000, diagnosed instead with 
RPPS and tendonitis of both knees.  He was seen several more 
times in the orthopedic clinic in late 2000 and early 2001; 
all reports show knee pain but limited physical findings.  
The last entry regarding his knees is from May 2001, which 
states "[p]atient has decided to turn in packet for 
promotion, increase in profile will trigger MEB/MERA.  
Patient desires to continue on NSAIDs.  Return to clinic if 
necessary."  There are no further medical records relating 
to his knees.  He answered "No" to the question whether he 
had painful joints, tendons or ligaments on a Post-Deployment 
Medical Assessment form that he completed in 2003.  His 
military service ended in July 2004.



The report of a May 2004 VA examination, conducted just a few 
months prior to the veteran's discharge from the military in 
July 2004, states in the medical history portion that he had 
been suffering from RPPS since 1998.  He also had mentioned 
this in his March 2004 claim application (VA Form 21-526).  
On review of the 
X-rays of each knee, however, the examiner found normal knee 
joints.  He also found normal appearance, normal range of 
motion, and normal results on both the McMurray and Drawer 
tests on the physical examination of each knee.  
His medical assessment was "no pathology to render [a] 
diagnosis."

Thus, although the veteran has a history of retropatellar 
pain syndrome (RPPS) dating back to his military service, 
starting in 1998, he does not have a consequent, currently 
diagnosed disability for VA compensation purposes.  It is 
important for him to understand that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in the 
absence of competent medical evidence showing a current 
clinical diagnosis involving his knees, his claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

And as the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




In the event at some point in the future the veteran obtains 
the required clinical diagnosis of a current knee disability, 
to account for his underlying pain, he is encouraged to file 
another claim at the RO for VA compensation benefits.  In the 
meantime, however, his appeal is denied.


ORDER

Service connection for bilateral knee pain is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


